***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        ANDREW J. PICCOLO, JR. v. AMERICAN
             AUTO SALES, LLC, ET AL.
                    (AC 41988)
              DiPentima, C. J., and Lavine and Eveleigh, Js.

                                  Syllabus

The plaintiff sought to recover damages arising out of a dispute over his
   purchase of a motor vehicle from the defendant A Co. The plaintiff’s
   revised complaint alleged fraud, negligent misrepresentation, breach of
   contract, and unjust enrichment, and claimed that the vehicle was not
   in good condition when he purchased it and that the defendants had
   failed to make certain promised repairs. The defendants filed a motion
   to strike several counts of the complaint, including counts four and
   eight, which alleged unjust enrichment. The defendants claimed that
   because paragraph 5 of count one, which sounded in fraud, alleged that
   the plaintiff had relied on the defendants’ representations, both oral and
   written, that the motor vehicle was in sound condition, and because
   paragraph 5 was incorporated by reference into counts four and eight,
   the plaintiff had alleged that there was an oral and written contract that
   was breached and, therefore, could not properly allege unjust enrich-
   ment. The trial court granted the motion to strike as to counts four and
   eight, and the remaining counts were tried to the jury, which found in
   favor of the defendants. From the judgment rendered thereon, the plain-
   tiff appealed to this court. Held that the trial court improperly granted
   the defendants’ motion to strike the unjust enrichment counts of the
   revised complaint, as the court mistakenly concluded that the plaintiff
   had incorporated allegations of breach of an express contract in the
   unjust enrichment counts: parties routinely plead alternative counts
   alleging breach of contract and unjust enrichment, although in doing
   so, they are entitled only to a single measure of damages arising out of
   those alternative claims, given that reliance is an essential element of
   a claim of fraud and that false representations can be oral and written,
   this court did not construe paragraph 5 of count one as alleging an
   express contract or agreement between the parties, and given that count
   four sounded in unjust enrichment and incorporated the first nine para-
   graphs of count one, which established the relationship between the
   parties and did not allege a breach of contract, the plaintiff did not
   allege an express contract in the unjust enrichment counts, nor did he
   incorporate the breach of contract allegations in the unjust enrichment
   counts but, rather, separately alleged breach of contract in counts three
   and seven and unjust enrichment in counts four and eight; accordingly,
   the trial court should not have granted the motion to strike counts four
   and eight of the revised complaint.
      Argued October 24, 2019—officially released January 28, 2020

                            Procedural History

   Action, by way of a revised complaint, to recover
damages for, inter alia, breach of contract, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Waterbury, where the court, Brazzel-Massaro,
J., granted in part the defendants’ motion to strike;
thereafter, the court granted the defendants’ motion for
judgment as to certain counts of the complaint and
rendered judgment thereon; subsequently, the
remaining counts were tried to the jury before Brazzel-
Massaro, J.; verdict and judgment for the defendants,
from which the plaintiff appealed to this court.
Reversed; further proceedings.
   Andrew J. Piccolo, Jr., self-represented, the appel-
lant (plaintiff).
  Michael A. Fasano, Jr., with whom were Julie R.
Fasano and, on the brief, Michael A. Fasano, Sr., for
the appellee (defendant).
                           Opinion

   LAVINE, J. The self-represented plaintiff, Andrew J.
Piccolo, Jr., appeals from the judgment of the trial court,
rendered after a trial to a jury, in favor of the defendants,
American Auto Sales, LLC (business), and Robert J.
Vitale, Sr. (Vitale). On appeal, the plaintiff claims that
the court erred as a matter of law by striking counts
four and eight of his revised complaint, which sounded
in unjust enrichment, because it mistakenly concluded
that the plaintiff had incorporated the allegations of the
existence and breach of an express contract and unjust
enrichment in those counts. We agree with the plaintiff
and, therefore, reverse the judgment of the trial court.
   The record discloses the following facts. On July 26,
2010, the plaintiff purchased a used 1997 Chevy Lumina
motor vehicle (auto) from the business for $2398. At
that time, Vitale held a managerial position with and
had an ownership interest in the business. On July 30,
2013, the plaintiff commenced a civil action against
the defendants. Pursuant to an order of the court, the
plaintiff filed a revised eight count complaint on Febru-
ary 3, 2017. The counts sounded in fraud, negligent
misrepresentation, breach of contract, and unjust
enrichment against each of the defendants. The first
four counts were alleged against the business, and the
second four counts were alleged against Vitale. The
plaintiff alleged that Vitale had made certain representa-
tions concerning the soundness of the auto, which the
plaintiff relied on when he bought it. He also alleged
that Vitale had agreed to repair the auto at no cost, if
necessary. The plaintiff further alleged that the auto
was not in good condition and that the defendants failed
to make the repairs as promised.
   In reply, the defendants filed a motion to strike counts
four through eight of the revised complaint.1 The court
granted the motion to strike counts four and eight, the
unjust enrichment counts. In doing so, the court cited
Burke v. Boatworks, Inc., Superior Court, judicial dis-
trict of Stamford-Norwalk, Docket No. CV-XX-XXXXXXX-
S (July 26, 2005) (‘‘allegations of express contract
between the parties incorporated into a count stating
a claim for unjust enrichment cause a violation of the
rule that those alternative causes of action must be
pleaded in separate counts’’); and Superior Court cases
cited therein. Thereafter, the court granted the defen-
dants’ motion for judgment on those counts. The
remaining counts were tried to a jury in July, 2018. The
jury found in favor of the defendants, and the court
rendered judgment accordingly. The plaintiff appealed,
claiming that the court erred in striking counts four
and eight of his revised complaint because (1) the defen-
dants had failed to present a valid reason to strike the
unjust enrichment counts and (2) the court erred in its
reading of the revised complaint or misapplied the law.
   We begin by setting forth the standard of review with
respect to a motion to strike. ‘‘Because a motion to
strike challenges the legal sufficiency of a pleading and,
consequently, requires no factual findings by the trial
court, our review of the court’s ruling on the [defen-
dants’ motion] is plenary. . . . We take the facts to be
those alleged in the complaint that has been stricken
and we construe the complaint in the manner most
favorable to sustaining its legal sufficiency. . . . Thus,
[i]f facts provable in the complaint would support a
cause of action, the motion to strike must be denied.
. . . Moreover, we note that [w]hat is necessarily
implied [in an allegation] need not be expressly alleged.
. . . It is fundamental that in determining the suffi-
ciency of a complaint challenged by a [defendants’]
motion to strike, all well-pleaded facts and those facts
necessarily implied from the allegations are taken as
admitted. . . . Indeed, pleadings must be construed
broadly and realistically, rather than narrowly and tech-
nically.’’ (Emphasis omitted; internal quotation marks
omitted.) Kumah v. Brown, 127 Conn. App. 254, 259,
14 A.3d 1012 (2011), aff’d, 307 Conn. 620, 58 A.3d 247
(2013).
   ‘‘Pleadings have their place in our system of jurispru-
dence. While they are not held to the strict and artificial
standard that once prevailed, we still cling to the belief,
even in these iconoclastic days, that no orderly adminis-
tration of justice is possible without them.’’ (Internal
quotation marks omitted.) Criscuolo v. Mauro Motors,
Inc., 58 Conn. App. 537, 544, 754 A.2d 810 (2000). ‘‘The
purpose of the complaint is to limit the issues to be
decided at the trial of a case and is calculated to prevent
surprise. . . . It is fundamental in our law that the right
of a plaintiff to recover is limited to the allegations in
his complaint. . . . A plaintiff may not allege one cause
of action and recover on another.’’ (Internal quotation
marks omitted.) Id., 544–45.
  ‘‘The interpretation of pleadings is always a question
of law for the court . . . . Our review of the trial
court’s interpretation of the pleadings therefore is ple-
nary. . . . Furthermore, [t]he complaint must be read
in its entirety in such a way as to give effect to the
pleading with reference to the general theory upon
which it proceeded, and do substantial justice between
the parties.’’ (Internal quotation marks omitted.)
McCann Real Equities Series XXII, LLC v. David
McDermott Chevrolet, Inc., 93 Conn. App. 486, 491, 890
A.2d 140, cert. denied, 277 Conn. 928, 895 A.2d 798
(2006).
  The defendants’ motion to strike does not set forth
the basis of the motion; see Practice Book § 10-39 (b)
(requiring specification of reason for claimed legal
insufficiency); but in their memorandum in support of
the motion to strike the defendants argued that ‘‘[u]njust
enrichment is a form of the equitable remedy of restitu-
tion by which a [p]laintiff may recover the benefit con-
ferred on a [d]efendant in situations where no express
contract has been entered into by the parties. Unjust
enrichment is not based on an express contract. Instead,
litigants normally resort to the remedy of unjust enrich-
ment when they have no written or verbal contract to
support their claim for relief.’’ The defendants pointed
out that paragraph 5 of count one of the revised com-
plaint alleged that ‘‘[t]he plaintiff did rely on the repre-
sentations, both oral and written, that said [auto] was
in good condition and that all mechanical and other
deficiencies would be repaired at no cost.’’ The defen-
dants also noted that paragraph 5 was incorporated by
reference in each of the succeeding counts of the
revised complaint, including counts four and eight alleg-
ing unjust enrichment. The defendants argued that
because the plaintiff had alleged that there was an oral
and written contract that had been breached, the plain-
tiff properly could not allege unjust enrichment.
   The plaintiff opposed the motion to strike, arguing
that Connecticut requires fact-based pleadings, which
permit separate legal theories to be alleged in separate
counts. He contended that he pleaded different legal
theories in different counts and in the alternative,
acknowledging that a plaintiff may recover under only
one theory, not both. ‘‘Generally, if two theories are
alleged in the same pleading, it is for the trier of fact
to determine whether the plaintiff has proved both,
neither, or but one of them.’’ Burns v. Koellmer, 11
Conn. App. 375, 386, 527 A.2d 1210 (1987). In addition,
the plaintiff set forth the principles underlying unjust
enrichment.
  In ruling on the defendants’ motion to strike, the
court stated in relevant part: ‘‘Unjust enrichment
applies wherever justice requires compensation to be
given for property or services rendered under a contract
and no remedy is available by an action on the contract.
Unjust enrichment is consistent with the principles of
equity, a broad and flexible remedy. . . . The plaintiff
seeking recovery for unjust enrichment must prove (1)
that the defendants were benefitted, (2) that the defen-
dants unjustly did not pay the plaintiff for the benefits,
and (3) that the failure of payment was to the plaintiff’s
detriment. . . . Indeed a lack of a remedy under the
contract is a precondition for recovery based on unjust
enrichment. . . . Despite these limiting principles,
[p]arties routinely plead alternative counts alleging
breach of contract and unjust enrichment, although in
doing so, they are entitled only to a single measure of
damages arising out of these alternative claims. . . .
Under this typical belt and suspenders approach, the
equitable claim is brought in an alternative count to
ensure that the plaintiff receives some recovery in the
event that the contract claim fails.’’ (Citations omitted;
internal quotation marks omitted.)
   The court continued, stating that although the appel-
late courts of this state ‘‘have [not yet decided] whether
it is sufficient to merely incorporate allegations of an
express contract into a claim for unjust enrichment,
several judges of the Superior Court have addressed
[the] matter.’’ The court cited several Superior Court
cases. See William Raveis Real Estate v. Cendant
Mobility Corp., Superior Court, judicial district of Anso-
nia-Milford, Docket No. CV-XX-XXXXXXX-S (December 5,
2007) (plaintiff may plead unjust enrichment in alterna-
tive but this is not accomplished by incorporating into
that count allegations of express contract; such com-
plaint does not involve alternative pleading but incon-
sistent pleading); Burke v. Boatworks, Inc., supra,
Superior Court, Docket No. CV-XX-XXXXXXX-S (allega-
tions of express contract between parties incorporated
into count stating claim for unjust enrichment violate
rule that alternative causes of action be pleaded in
separate counts).
   The court in the present case found that the plaintiff
alleged a cause of action for unjust enrichment as to
the business in count four and as to Vitale in count
eight. The court noted that the counts were identical,
incorporating paragraphs 1 through 9 of count one and
then alleging that the respective ‘‘defendant was
unjustly enriched in that it received compensation for
the [auto] in excess of the product delivered.’’ The plain-
tiff also alleged that the defendants’ acts resulted in
unjust enrichment that caused him harm.2 The court
questioned whether the ‘‘cause of action as [pleaded]
in and of itself satisfies the elements of a claim of unjust
enrichment but based on the many decisions as to the
failure to provide more than an incorporation of the
contract count . . . the plaintiff has not sufficiently
[pleaded] a cause of action for unjust enrichment.’’ The
court, therefore, granted the motion to strike counts
four and eight of the plaintiff’s revised complaint. Fol-
lowing the presentation of evidence on the remaining
counts, a jury found in favor of the defendants and the
court rendered judgment accordingly. The plaintiff
appealed.
   On appeal, the plaintiff claims that the court erred
in striking counts four and eight by misapplying the
law or misreading the revised complaint. The question
of law presented is whether the court correctly con-
strued counts four and eight of the revised complaint as
incorporating allegations of breach of express contract
and unjust enrichment in the same count.
  Unjust enrichment is a common-law doctrine that
provides ‘‘restitution, or the payment of money, when
justice so requires.’’ United Coastal Industries, Inc. v.
Clearheart Construction Co., 71 Conn. App. 506, 511–
12, 802 A.2d 901 (2002). ‘‘Recovery is proper if the defen-
dant was benefitted, the defendant did not pay for the
benefit and the failure of payment operated to the detri-
ment of the plaintiff. . . . In the absence of a benefit
to the defendant, there can be no liability in restitution;
nor can the measure of liability in restitution exceed
the measure of the defendant’s enrichment. . . . These
requirements for recovery of restitution are purely fac-
tual.’’ (Citations omitted; internal quotation marks omit-
ted.) Id., 512.
  Unjust enrichment is a ‘‘doctrine allowing damages
for restitution, that is, the restoration to a party of
money, services or goods of which he or she was
deprived that benefited another.’’ Id.
   ‘‘The right of recovery for unjust enrichment is equita-
ble, its basis being that in a given situation it is contrary
to equity and good conscience for [one] to retain a
benefit which has come to him at the expense of
[another]. . . . A court may award a plaintiff damages
under the doctrine of unjust enrichment if the plaintiff
can establish (1) that the [defendant was] benefited,
(2) that the [defendant] unjustly did not pay the [plain-
tiff] for the benefits, and (3) that the failure of payment
was to the [plaintiff’s] detriment.’’ (Citations omitted;
internal quotation marks omitted.) Andy’s Oil Service,
Inc. v. Hobbs, 125 Conn. App. 708, 714, 9 A.3d 433 (2010),
cert. denied, 300 Conn. 928, 16 A.3d 703 (2011).
   The case of Burns v. Koellmer, supra, 11 Conn. App.
375, is instructive. In Burns, the defendant on appeal
argued ‘‘that the plaintiff pleaded a cause of action in
express contract only, thereby prohibiting the jury from
finding the defendant liable on theories of quantum
meruit, unjust enrichment and implied contract. He thus
[raised] the corollary argument that the trial court erred
by charging the jury on those theories of recovery.’’ Id.,
381. The defendant asserted on appeal that ‘‘counts one
and two of the complaint [alleged] an express contract
and that the plaintiff [was], therefore, precluded from
recovery on a restitutionary theory. The pleadings of
the plaintiff’s complaint must be examined to determine
whether she alleged these theories.’’ Id., 381–82.
   This court stated that the ‘‘allegations of the com-
plaint must be given such reasonable construction as
will give effect to [it] in conformity with the general
theory which it was intended to follow, and do substan-
tial justice between the parties.’’ (Emphasis omitted;
internal quotation marks omitted.) Id., 382. ‘‘The burden
rests on the plaintiff to allege a recognizable cause
of action in her complaint.’’ (Internal quotation marks
omitted.) Id.
   ‘‘The theory of restitution as a basis for recovery
encompasses both unjust enrichment and quantum
meruit as the terms have been used in Connecticut
cases. Broadly speaking, the availability of restitution
is dependent upon unjust enrichment, that is, upon a
perceived injustice because one party has benefited at
the expense of another. In a narrower sense, unjust
enrichment has been the form of action commonly pur-
sued in this jurisdiction when the benefit that the
enriched party receives is either money or property.
. . . This doctrine is based upon the principle that one
should not be permitted unjustly to enrich himself at
the expense of another but should be required to make
restitution of or for property received, retained or
appropriated. . . . The question is: Did he, [the party
liable] to the detriment of someone else, obtain some-
thing of value to which he was not entitled?’’ (Citations
omitted; internal quotation marks omitted.) Id., 384.
   ‘‘It may once have been true that a plaintiff could not
assert two theories of recovery in the same action. Such
a situation, however, was due to the distinct common
law pleading of debt and assumpsit, out of which the
theory of restitution has sprung. . . . The system of
pleadings has been abolished in this jurisdiction, which
now requires the pleadings of facts. Practice Book § [10-
1]. The fact-based pleadings now in use can support in
a single action previously incompatible theories, and
there is no requirement that the plaintiff plead the legal
effect of those facts. Practice Book §§ [10-2, 10-4]. Gen-
erally, if two theories are alleged in the same pleading,
it is for the trier of fact to determine whether the plain-
tiff has proved both, neither, or but one of them.’’ (Foot-
note omitted.) Id., 385–86.
   This court concluded in Burns that ‘‘the factual alle-
gations in the pleading support the plaintiff’s recovery
on a restitutionary theory.3 [Our Supreme Court] has
‘‘uniformly approved the use of a single count to set
forth the basis of a plaintiff’s claims for relief where
they grow out of a single occurrence or transaction or
closely related occurrences or transactions, and it does
not matter that the claims for relief do not have the
same legal basis. It is only causes of action, that is, the
groups of facts upon which the plaintiff bases his claims
for relief, are separate and distinct that separate counts
are necessary or indeed ordinarily desirable. Purdy v.
Watts, 91 Conn. 214, 216, 99 A. 496 [1916]. Veits v.
Hartford, 134 Conn. 428, 438–39, 58 A.2d 389 (1948)
. . . .’’ (Footnote added; internal quotation marks omit-
ted.) Burns v. Koellmer, supra, 11 Conn. App. 387–88.
   On appeal in the present case, the plaintiff cites Schi-
fano v. Bank of New York Co., Superior Court, judicial
district of Danbury, Docket No. CV-XX-XXXXXXX-S (April
1, 2013), which takes a more liberal interpretation of
the law of alternative pleading than the Superior Court
cases cited in the trial court’s memorandum of decision
striking the unjust enrichment counts. Schifano relies
on this court’s decision in United Coastal Industries,
Inc. v. Clearheart Construction Co., supra, 71 Conn.
App. 513, to wit: ‘‘Although restitution for unjust enrich-
ment often applies to situations in which there is no
written contract, it can also apply to situations in which
there is a written contract and the party seeking restitu-
tion has—breached the contract.’’ (Internal quotation
marks omitted.) Schifano v. Bank of New York Co.,
supra, Superior Court, Docket No. CV-XX-XXXXXXX-S.
  United Coastal Industries, Inc., does not concern a
motion to strike or construction of pleadings, but stands
for the proposition that a party may recover in unjust
enrichment despite an express contract between the
parties and a breach of that contract. United Coastal
Industries, Inc. v. Clearhart Construction Co., supra,
71 Conn. App. 512–13. ‘‘[U]njust enrichment relates to
a benefit of money or property . . . and applies when
no remedy is available based on the contract. . . . The
lack of a remedy under a contract is a precondition to
recovery based on unjust enrichment . . . . It would
be contrary to equity and fairness to allow a defendant
to retain a benefit at the expense of the plaintiff. . . .
  ‘‘Partial performance under a contract is sufficient
to trigger, and, in some cases, to allow a claim for
restitution by a breaching party, when there has been
a nonwillful breach of contract, equal to the benefits
conferred on the nonbreaching party.’’ (Citations omit-
ted.) Id.
   The trial court in Schifano denied the motion to strike
the unjust enrichment count for the following reasons:
‘‘[T]he plaintiff incorporates his first and second cause
of action into his third cause of action for unjust enrich-
ment. The defendant points out, in its motion to strike,
that the plaintiff references the mortgage deed and the
promissory note in his first cause of action, and
acknowledges that it is these contracts that govern his
relationship with the defendant. The plaintiff does not
specifically plead breach of contract until his sixth
cause of action. At no point in his third cause of action
or any causes of action prior to that does the plaintiff
plead a breach of contract. As the [Appellate] Court
has acknowledged, plaintiffs are permitted to plead
alternative counts alleging breach of contract and
unjust enrichment. [See] Stein v. Horton, [99 Conn.
App. 477, 485, 914 A.2d 606 (2007)]. Based on the split
in current case law, the court could find either way on
this issue. However, the appellate authority implies that
the correct conclusion would be that while the plaintiff
may not be entitled to collect under both of these meth-
ods, it would be improper to strike this cause of action
at this point based on these grounds.’’ Schifano v. Bank
of New York Co., supra, Superior Court, Docket No.
CV-XX-XXXXXXX-S.
   Although Schifano is not binding on this court, its
rationale is sound and predicated on appellate case law
cited therein. ‘‘Parties routinely plead alternative counts
alleging breach of contract and unjust enrichment,
although in doing so, they are entitled only to a single
measure of damages arising out of these alternative
claims. . . . Under this typical belt and suspenders
approach, the equitable claim is brought in an alterna-
tive count to ensure that the plaintiff receives some
recovery in the event that the contract claim fails.’’
(Citations omitted.) Stein v. Horton, supra, 99 Conn.
App. 485. Moreover, there is a distinction between alleg-
ing the existence of a contract and alleging its breach.
‘‘[U]njust enrichment relates to a benefit of money or
property . . . and applies when no remedy is available
based on the contract. . . . The lack of a remedy under
a contract is a precondition to recovery based on unjust
enrichment . . . . It would be contrary to equity and
fairness to allow a defendant to retain a benefit at the
expense of the plaintiff.’’ (Citations omitted.) United
Coastal Industries, Inc. v. Clearheart Construction
Co., supra, 71 Conn. App. 512–13.
   We now turn to the allegations of the revised com-
plaint in the present case. ‘‘The role of the trial court
[is] to examine the [revised complaint], construed in
favor of the [plaintiff], to determine whether the [plead-
ing party has] stated a legally sufficient cause of action.’’
(Internal quotation marks omitted.) Heyward v. Judi-
cial Dept., 178 Conn. App. 757, 762, 176 A.3d 1234 (2017).
Some latitude must be afforded to self-represented par-
ties as long as it does not interfere with the rights of
other parties. See Shobeiri v. Richards, 104 Conn. App.
293, 296, 933 A.2d 728 (2007).
   ‘‘Complaints under the Practice Act [of 1879] are to
contain a statement of the facts constituting the cause
of action. . . . This is to be a plain and concise state-
ment of the material facts on which the pleader relies.
. . . Acts and contracts may be stated according to
their legal effect . . . and the plaintiff may claim alter-
native relief, based upon an alternative construction of
his cause of action. . . . Several causes of action may
be united in the same complaint, if all are upon claims,
whether in contract or tort or both, arising out of the
same transaction or transactions connected with the
same subject of action; but they must be separately
stated . . . .’’ (Citations omitted; internal quotation
marks omitted.) Craft Refrigerating Machine Co. v.
Quinnipiac Brewing Co., 63 Conn. 551, 559, 29 A. 76
(1893). ‘‘Where separate and distinct causes of action
(as distinguished from separate and distinct claims for
relief, founded on the same cause of action or transac-
tion), are joined, the complaint is to be divided into
separate counts.’’ (Internal quotation marks omitted.)
Id.
   Our Supreme Court’s interpretation of the words
‘‘causes of action’’ in the Practice Act of 1879, ‘‘carries
out one of the purposes which we have said the Practice
Act [of 1879] was designed to serve, to enable parties
to settle all their controversies in a single action . . .
and it also furthers the general policy of our law which
favors as far as possible the litigation of related contro-
versies in one action. . . . It is now an established
principle in our law of civil procedure that two suits
shall not be brought for the determination of matters
in controversy between the same parties, whether relat-
ing to legal or equitable rights, or to both, when such
determination can be had as effectually and properly in
one suit.’’ (Citations omitted; internal quotation marks
omitted.) Veits v. Hartford, supra, 134 Conn. 435–36.
   In the present case, count one of the revised com-
plaint sounded in fraud and contained eleven para-
graphs; paragraph 10 contained subparagraphs alleging
the nature of the defendants’ fraud. Paragraph 11
alleged that the defendants’ actions constituted fraud.
Paragraph 5, which is at the heart of the defendants’
claim that the plaintiff alleged an express contract,
states: ‘‘The plaintiff did rely on the representation, both
oral and written, that said [auto] was in sound condition
and that all mechanical and other deficiencies would
be repaired at no cost.’’ Reliance is a necessary element
of a claim of fraud. See Leonard v. Commissioner of
Revenue Services, 264 Conn. 286, 296, 823 A.2d 1184
(2003) (elements of fraud include false representation
made as statement of fact, statement was untrue and
known to be untrue by party making it, made to induce
other party to act, other party acted on false representa-
tion). Given that paragraph 5 alleged an essential ele-
ment of a claim of fraud and that false representations
can be both oral and written, we are unwilling to con-
strue paragraph 5 as alleging an express contract or
agreement between the parties.
   In each of the subsequent counts of the revised com-
plaint, the plaintiff realleged paragraphs 1 through 9 of
count one, including in count three which sounded in
breach of contract. Paragraph 10 of the breach of con-
tract count alleged that the plaintiff relied on the repre-
sentations and agreements with the defendants. Para-
graph 11 alleged that the defendants breached their
obligation to the plaintiff. Paragraph 12 alleged that
‘‘such constitutes breach of contract causing the plain-
tiff great harm.’’
   Count four of the revised complaint sounded in unjust
enrichment against the business and incorporated the
first nine paragraphs of count one, which establish the
relationship between the parties. These paragraphs did
not allege a breach of contract. Paragraph 10 of counts
four and eight alleged that ‘‘[t]he defendant was unjustly
enriched in that it received compensation far in excess
of the product it delivered’’; paragraph 11 alleged that
‘‘such constitutes unjust enrichment causing the plain-
tiff great harm.’’ The plaintiff did not allege an express
contract in his unjust enrichment counts, nor did he
incorporate the breach of contract allegations found in
paragraphs 11 and 12 of count three and count seven
in the unjust enrichment counts. The plaintiff alleged
breach of contract in counts three and seven and alleged
separately unjust enrichment in counts four and eight.
The trial court, therefore, should not have granted the
defendants’ motion to strike counts four and eight of
the plaintiff’s revised complaint.
  The judgment is reversed and the case is remanded
with direction to deny the defendants’ motion to strike
counts four and eight of the revised complaint and for
further proceedings according to law.
      In this opinion the other judges concurred.
  1
     The defendants moved to strike counts five through seven of the revised
complaint on the ground that a member of a limited liability corporation
cannot be held liable for the acts of the corporation. The court denied the
motion to strike counts five through seven. The propriety of that decision
is not at issue on appeal.
   2
     Counts four and eight each alleged as to the business and Vitale respec-
tively:
   ‘‘1. At all times mentioned herein the plaintiff . . . has been a resident
of Waterbury . . . .
   ‘‘2. At all times mentioned herein the defendant, American Auto Sales,
LLC . . . has been a business duly licensed in Connecticut . . . .
   ‘‘3. At all times the defendant represented itself as a licensed dealer of
used automobiles.
   ‘‘4. On July 26, 2010, the defendant did sell to the plaintiff an automobile
. . . specifically, a 1997 Chevy Lumina . . . and a warrantee for a price of
$2398 . . . . The defendant then later demanded additional monies.
   ‘‘5. The plaintiff did rely on the representation, both oral and written,
that said [auto] was in sound condition and that all mechanical and other
deficiencies would be repaired at no cost.
   ‘‘6. The defendant did make additional positive representations as to the
soundness of the [auto].
   ‘‘7. The defendant did make authoritative representation to the plaintiff
of the laws and requirements of . . . Connecticut covering vehicles over
ten years old which it knew or should have known to be false.
   ‘‘8. The plaintiff relied upon the representations of the defendant.
   ‘‘9. The [auto] was and remains unrepaired and unsound.
   ‘‘10. The defendant was unjustly enriched in that it received compensation
far in excess of the product it delivered.
   ‘‘11. That such constitutes unjust enrichment causing the plaintiff great
harm.’’
   Paragraphs 1 through 9 are common to each of the eight counts in the
revised complaint. Paragraphs 10 and 11 are not included in counts other
than four and eight.
   3
     ‘‘The defendants knew before and during trial that the court was relying
upon the theory of unjust enrichment, and implied contract.
   ‘‘The defendants did not make any motions to separate the two theories
relied upon by the plaintiff’s complaint. The language of the complaint
included the theory of quantum meruit and implied contract.’’ (Internal
quotation marks omitted.) Burns v. Koellmer, supra, 11 Conn. App. 385 n.7.